March 12, 2010

Mr. R. Brent Cooper
Cooper & Scully, P.C.
900 Jackson Street,  Suite 100
Dallas, TX 75202

Mr. Carl Robin Teague
115 E. Travis Street
Milam Building, Suite 1739
SAN ANTONIO, TX 78205-2383
Ms. Rosemarie Kanusky
Fulbright & Jaworski L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792

Mr. David M. Adkisson
Begum & Tijerina, L.L..
6243 IH 10 West, Suite 890
San Antonio, TX 78201

RE:   Case Number:  08-0316
      Court of Appeals Number:  04-07-00305-CV
      Trial Court Number:  2006-CI-16732

Style:      METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., L.L.P., W.C.
      SCHORLEMER, M.D., AND ROBERT SCHORLEMER, M.D.
      v.
      EMMALENE RANKIN

Dear Counsel:

      Today the Supreme Court  of  Texas  issued  an  opinion  and  enclosed
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Michael S. Hull    |
|   |Ms Lisa Bowlin Hobbs   |
|   |Mr. James C. Ho        |